Citation Nr: 1821083	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for right ear hearing loss disability.  

2.  Entitlement to a compensable initial rating for service-connected left ear hearing loss disability.  

3.  Entitlement to an increased rating for right knee disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975, and from November 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As detailed in the decision below, the increased rating claims for right knee disability and left leg radiculopathy are not justiciable at this time.  Each will be further addressed in the REMAND portion of the decision below and will be REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2012 rating decision denied service connection for bilateral hearing loss disability.

2.  In May 2012, the Veteran filed a notice of disagreement (NOD) with the April 2012 rating decision denying service connection for hearing loss disability, but later withdrew that NOD in August 2013.  

3.  At the time of the April 2012 rating decision, the record contained lay statements claiming acoustic trauma during service, service treatment records (STRs) that were negative for hearing loss disability during service, and VA medical evidence that was negative for a right ear hearing loss disability under 38 C.F.R. § 3.385 (2012).  Since the April 2012 denial, additional lay assertions have been included in the claims file along with VA examination reports, which note the Veteran's claim to diminished hearing acuity.  This new evidence is material to the Veteran's claim.  

4.  The Veteran does not have a right ear hearing loss disability under 38 C.F.R. § 3.385.  

5.  Throughout the appeal period, the Veteran's service-connected left ear hearing loss disability has caused level I hearing acuity.

6.  The Veteran did not file a valid NOD with regard to the increased rating claim for right knee disability certified by the AOJ in August 2017.  

7.  The Veteran did not file a valid NOD with regard to the increased rating claim for left lower extremity radiculopathy certified by the AOJ in August 2017.  


CONCLUSIONS OF LAW

1.  The April 2012 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 3.104(a) (2017).

2.  New and material evidence has been received to reopen the claim of service connection for right ear hearing loss disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Right ear hearing loss disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).  

4.  The criteria for a compensable initial rating for service-connected left ear hearing loss disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§ 4.86, Diagnostic Code 6100 (2017).

5.  The issue of entitlement to an increased rating for right knee disability is not justiciable.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201 (2017). 

6.  The issue of entitlement to an increased rating for left lower extremity radiculopathy is not justiciable.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include STRs and VA and private treatment records and reports, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to evaluate the claims decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Service Connection for Right Ear Hearing Loss

The Veteran claims that he incurred bilateral hearing loss disability during service.  As detailed below, VA has awarded service connection for left ear hearing loss, but has continued to deny the claim for right ear hearing loss.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as sensorineural hearing loss are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence in this matter consists of STRs, VA treatment records, lay assertions, and VA examination reports.  This evidence indicates that the Veteran experienced acoustic trauma during service.  But the record demonstrates that he does not have a right ear hearing loss disability under VA guidelines.  

Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

In this case, the evidence demonstrates no disability for the right ear under 38 C.F.R. § 3.385.  The Veteran underwent three VA audiology examinations during the appeal period, in June 2012, July 2014, and June 2017.  With regard to the right ear, the reports do not indicate an auditory threshold of 40 decibels in a frequency between 500 and 4000 Hz, do not indicate auditory thresholds of at least 26 decibels in at least three of the frequencies between 500 and 4000 Hz, and do not indicate speech recognition less than 94 percent.  In fact, the June 2017 VA examiner noted all thresholds in the relevant frequencies to be below 40 decibels, only two thresholds in the relevant frequencies to be above 25 decibels, and noted 96 speech recognition in the right ear.  Further, none of the other medical evidence of record notes findings that would satisfy the criteria noted under 38 C.F.R. § 3.385.

The Board does not ignore that the Veteran was likely exposed to acoustic trauma while serving in the Republic of Vietnam in the early 1970s, as he described in a December 2010 statement of record.  Indeed, this noise exposure formed the basis of the grant of service connection for left ear hearing loss (addressed below).  In the absence of a disability, however, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a service connection finding for right ear hearing loss disability is not warranted.  
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In assessing whether the Veteran has current right ear hearing loss, the Board has considered his lay assertions.  His statements have evidentiary value inasmuch as he is competent to report what he senses, such as diminished hearing acuity.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of diagnosis, whether he has a hearing loss disability under VA guidelines, the lay evidence is not persuasive vis a vis the medical evidence in the claims file.  The issue of whether the Veteran has right ear hearing loss disability for VA purposes concerns internal pathology beyond a lay witness' capacity to sense.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As such, the lay evidence is of little probative value in light of the medical evidence before the Board, which consists of three VA audiology examination reports and VA treatment records which indicate an absence of right ear hearing loss disability throughout the appeal period.  The Veteran's lay assertions are not medically significant, therefore, on this particular issue.  As such, the medical evidence preponderates against the Veteran's lay assertions here.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the claim to service connection for right ear hearing loss disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

III.  Higher Initial Rating for Left Ear Hearing Loss

The Veteran claims that a compensable rating is warranted for service-connected left ear hearing loss disability.  On August 12, 2013, the Veteran filed a claim to reopen service connection for bilateral hearing loss disability.  In the July 2014 rating decision on appeal, the AOJ granted service connection and assigned a noncompensable evaluation effective the date of claim to reopen service connection.  In the decision below, the Board will consider whether a compensable rating has been warranted at any time from the date of claim to reopen.  
See 38 C.F.R. § 3.400.      

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In this matter, the relevant evidence consists of VA treatment records and VA audiology examination reports dated in July 2014 and June 2017.  In these reports, the examiners detailed the Veteran's medical history, note the Veteran's complaints, and detail audiological findings.  Further, each examiner indicated a review of the claims file, and indicated an examination and interview of the Veteran.  The findings in the reports are of probative value because the examiners demonstrated a familiarity with the Veteran's case and explained their findings.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the findings).  This evidence indicates noncompensable hearing loss during the appeal period.  

The July 2014 VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
LEFT
45
35
35
50
41.25

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent in the left ear.  Applying the results to the Table VI chart results in level I hearing in the left ear which, under the Table VII chart, results in a noncompensable evaluation.  In short, these results do not exceed the criteria for a 0 percent evaluation.  

The June 2017 VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
LEFT
45
35
30
40
37.5

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent in the left ear.  Applying the results to the Table VI chart results in level I hearing in the left ear which, under the Table VII chart, results in a noncompensable evaluation.  In short, these results do not exceed the criteria for a 0 percent evaluation.  

Considering the examination results noted above, an initial schedular rating in excess of 0 percent is not warranted under the provisions of 38 C.F.R. § 4.85, Table VII, for the entire appeal period.  See Lendenmann, supra.  

Regarding functional impact, the June 2017 examiner reported the Veteran's complaint that he had difficulty hearing.  See Martinak, supra.  Thus, the evidence indicates that service-connected hearing loss affects the Veteran in certain settings.  However, no evidence of record indicates that his noncompensable hearing loss reduces his earnings capacity.  See Vazques-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board has considered the application of other provisions, including 
38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Thun v. Shinseki, 573 1366 (Fed. Cir. 2009).  In this matter, a referral for extraschedular consideration is not warranted because the issue is not reasonably raised by the record.  The Veteran has not asserted entitlement to an extraschedular rating, and the evidence does not indicate anything extraordinary about his hearing loss.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in different contexts, to include in an everyday work environment and in work settings in the presence of environmental noise, as these are precisely the effects that VA's audiometric test are designed to measure).  

As the preponderance of the evidence is against the claim for a higher initial rating, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

IV.  Dismissed Claims

In two separate VA Forms 8 dated in August 2017, the AOJ indicated certifications of appeal for the increased rating claim for right knee disability and for left leg radiculopathy.  These issues cannot be accepted on appeal, however, because a valid NOD was not filed for either.  

A claimant or his/her representative must file an NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  Absence of a valid NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C. § 7105(c).  Absence of a valid NOD is a jurisdictional bar to appellate consideration.  This defect may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009) (the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed).  

The AOJ adjudicated the right knee disability claim in a May 2014 Statement of the Case (SOC).  In response, the Veteran's representative filed a July 2014 VA Form 9 clearly indicating a desire to appeal the increased rating claim for right knee disability.  The AOJ adjudicated the left leg radiculopathy claim in a March 2017 SOC.  In response, the Veteran's representative filed a May 2017 VA Form 9 clearly indicating a desire to appeal the increased rating claim for left lower extremity radiculopathy.  Neither claim has a valid NOD, however.  

With regard to the right knee, the May 2014 SOC indicates that the Veteran filed a May 2012 NOD on an April 2012 rating decision addressing the issue.  However, the May 2012 submission from the Veteran's representative (at the time), which is a NOD for several issues, is clearly not an NOD for the increased rating claim for right knee disability.  While the May 2012 submission discusses disagreement with several issues, the rating for the Veteran's right knee disability is not among them.  Reference is made only to appeals regarding the low back, hearing loss, tinnitus, a left hip condition, and a psychiatric disability.  

With regard to the left leg radiculopathy, there is no increased rating claim or rating decision underlying the March 2017 SOC.  A claim and a rating decision are simply not in the record.  While an August 2012 rating decision granted service connection for left lower extremity radiculopathy and assigned a 10 percent rating, an NOD was not filed within one year of that decision.  It is true that the Veteran's representative filed a February 2015 NOD addressing multiple issues including an increased rating claim for left lower extremity radiculopathy.  But this cannot be construed as a valid NOD for the left leg radiculopathy claim because there is no rating decision on which it is based (this filing cannot be considered as an NOD as to the August 2012 rating decision, as it would be untimely).  Rather, the February 2015 statement is a claim for increased rating.

Notwithstanding the AOJ's August 2017 Certifications of Appeal, the increased rating claims for right knee disability and left leg radiculopathy are not in appellate status, and are therefore not justiciable.  The Board therefore declines taking jurisdiction of the issues.  38 C.F.R. §§ 20.200, 20.201 (2017).  Inasmuch as the AOJ erroneously certified the issues to the Board, the claims are dismissed.


ORDER

The petition to reopen the claim for service connection for right ear hearing loss disability is granted. 

Service connection for right ear hearing loss disability is denied.  

Entitlement to a compensable initial rating for left ear hearing loss disability is denied.  

The claim of entitlement to an increased rating for right knee disability is dismissed.  

The claim of entitlement to an increased rating for radiculopathy of the left lower extremity is dismissed.  


REMAND

Notwithstanding the Board's dismissals here, the increased rating claims for right knee disability and left leg radiculopathy should be remanded for issuance of an SOC.  The July 2014 VA Form 9 filed in response to the May 2014 SOC denying an increased rating for right knee disability may be construed as an NOD against the May 2014 adjudication.  Similarly, the May 2017 VA Form 9 filed in response to the March 2017 SOC denying an increased rating for left leg radiculopathy may be construed as a NOD against the March 2017 adjudication.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD").  

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the increased rating claims for right knee disability and left leg radiculopathy.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if an appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


